MR. JUSTICE HARRISON
dissenting:
I dissent. First, I find the finding of fact and conclusions of law and opinion reached by the trial court both difficult to understand and contrary to the evidence as I view it.
The evidence, as I see it, clearly showed that the Jappes quit their positions due to their disagreements with the Board. Mr. Jappe quit on a disagreement over policy of pay to certain employees. Such policymaking decisions are a major function of the Board, and it is evident that Mr. Jappe was attempting to go beyond his power as a paid employee of Co-op Supply. His duties were to recommend certain operations of Co-op, but not to set policy. Too, the fact that he was drinking and was abusive to his employers was reason enough to fire him. The Jappes, both by their oral statements, acts and con*404duct, clearly abandoned any good faith performance of their agreements with Co-op Supply. They did not perform their managerial duties with the loyalty and faithfulness expected. See Garden City Floral v. Hunt (1953), 126 Mont. 537, 255 P.2d 352; 53 Am.Jur.2d Master and Servant §§ 101-103.
As I view the evidence, Mr. Jappe’s employment was that of general manager of all of the Co-op facilities, which included the service station, the Mini facility, the bulk and oil business, the proposed business and Key-Trol Station, and all branch facilities of Co-op Supply in Dillon. The District Court noted in its memorandum that “[w]hen we say plaintiffs were fired on August 9, [1977], we refer to their employment at the Service Station across the street from the County Courthouse at which they were employed under an oral, month to month, contract.”
Thereafter, the District Court attempted to treat the resignation and subsequent discharge as being solely related to the positions of manager and bookkeeper of Co-op Supply and having nothing to do with the present suit on the Mini contract. The District Court then treats the resignation and discharge as “part of the series of events which became the triggering mechanisms for the wrongful actions of Co-Op Supply in endeavoring to force and pressure the Jappes into relinquishing all property rights” under the Mini contract. I do not understand how the court arrived at this decision which allows Jappe, after resignation and discharge from managing Co-op Supply’s other business, to remain as manager of the Mini facility. I can find no reason to allow the Jappes to continue under the Mini contract when they had violated their fiduciary duties and obligations to Co-op Supply.
I would reverse and dismiss the cause.